Citation Nr: 1100694	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for ruptured breast implants.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a dental disorder.

3.  Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1994 to April 1999.  
She also had an unverified period of inactive duty in the 
Reserves until sometime in the year 2000.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claim for service connection for 
thyroid cancer and declined to reopen the claims for service 
connection for ruptured breast implants and a dental disorder.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2007.  A transcript of 
the hearing is of record.

In December 2007, the case was remanded for procedural and 
evidentiary considerations.


FINDINGS OF FACT

1.  Claims for service connection for ruptured breast implants 
and a dental disorder were denied by a September 2001 rating 
decision that was not appealed.

2.  The evidence submitted since the September 2001 rating 
decision pertinent to the claims for service connection for 
ruptured breast implants and a dental disorder is either 
cumulative or redundant, does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.

3.  Thyroid cancer had its onset within one year of active 
service.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied the 
Veteran's claims for service connection for ruptured breast 
implants and a dental disorder, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2010).  

2.  New and material evidence has not been submitted since the 
September 2001 rating decision pertinent to the claims for 
service connection for ruptured breast implants and a dental 
disorder, and the claims are not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Thyroid cancer was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.302, 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Since the Board is granting service 
connection for thyroid cancer, any failure to notify or assist 
the Veteran under the VCAA could not be considered prejudicial to 
the Veteran.  Thus, the discussion of VA's compliance with the 
VCAA will be limited to the Veteran's claims to reopen.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication of the claims to reopen, an 
October 2003 letter advised the Veteran of the evidence necessary 
to substantiate a claim for service connection, made an effort to 
advise her of the type of evidence required to reopen his 
previously denied claims, advised of her and VA's respective 
duties, and asked to submit information and/or evidence, which 
would include that in her possession, to the RO.  The content of 
this notice substantially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with respect to the Veteran's 
claims for service connection for ruptured breast implants and a 
dental disorder.  Following the initial adjudication in January 
2004, a March 2006 letter also advised the Veteran of the bases 
for assigning ratings and effective dates.  Thereafter, pursuant 
to the Board's remand in December 2007, a letter more thoroughly 
advised the Veteran with respect to her new and material claims 
pursuant to Kent v. Nicholson, supra, which was followed by a 
readjudication of the claims in the supplemental statement of the 
case issued in November 2009.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting her in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service, private, and VA treatment records.  
The Board would like to further point out that since 38 C.F.R. 
§ 3.159(c)(4) does not apply to finally adjudicated claims unless 
new and material evidence has been received, and the Board has 
concluded that such evidence has not been received as to the 
application to reopen the Veteran's claims for service connection 
for ruptured breast implants and a dental disorder, the Board 
finds that an examination and etiological opinion is not 
warranted as to these claims.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has 
also not claimed that VA has failed to comply with the 
requirements of the VCAA.


II.  New and Material Claims 

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

The record with respect to these claims reflects that the 
September 2001 rating decision denied service connection for 
ruptured breast implants and a dental disorder, and that the 
Veteran did not file a timely notice of disagreement as to that 
decision.  Accordingly, it became final.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As such, the Veteran's claims for service 
connection for ruptured breast implants and a dental disorder may 
only be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. 3.156.  

Evidence is new if it has not been previously submitted to agency 
decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  In this regard, 
the Board notes that, in a recent case, the Court clarified that 
the phrase "raises a reasonable possibility of substantiating 
the claim" is meant to create a low threshold that enables, 
rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated 
that reopening is required when the newly submitted evidence, 
combined with VA assistance and considered with the other 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  Id. 

For purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

With respect to the claims for service connection for ruptured 
breast implant and a dental disorder, based on the grounds stated 
for the denials in the September 2001 rating decision, new and 
material evidence to reopen the claim for service connection for 
ruptured breast implants wound consist of new evidence 
demonstrating actual disability associated with her ruptured 
breasts and/or that the Veteran's ruptured implants were 
aggravated by the Veteran's active service, and new and material 
evidence to reopen the claim for service connection for a dental 
disorder would be evidence of a dental disability other than 
tooth loss, or restorative treatment for such loss, and/or 
evidence that such disability is related to active service.  

In this regard, additional evidence received since the September 
2001 rating decision consists of additional private treatment 
records documenting further restorative dental treatment for the 
Veteran's tooth loss, March 2002 normal private magnetic 
resonance imaging (MRI) of the breasts with reports of a burning 
sensation in the left nipple area, October 2001 VA treatment 
record evidence of a bluish secretion from the breasts believed 
to be related to leakage from implants, and statements and 
testimony before the Board further outlining the Veteran's 
current complaints with respect to her breast implants, including 
a lack of sensation, and dental complications both during and 
after service.

However, the Board cannot conclude that such evidence constitutes 
new and material evidence to reopen either claim.  More 
specifically, with respect to the Veteran's claim for service 
connection for ruptured implants, while the additional records 
document the continued existence of symptoms associated with the 
Veteran's implants (such as bluish discharge), there continues to 
be a lack of competent evidence relating these problems to a 
specific diagnosis or disability, or to aggravation during 
service.  The Veteran is certainly capable of identifying 
symptoms of numbness/burning in the area of her breasts, but 
these are not the type of symptoms that have been recognized by 
case law as being capable of diagnosis by the Veteran or to be 
related by her to aggravation during service.  Similarly, 
although there is evidence of additional tooth loss and/or 
restorative dental care, there is still no evidence of an 
identifiable dental disability that has been linked by competent 
evidence to an injury to the Veteran's jaw during service (see 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2010).  In addition, the 
Veteran's statements about her bluish discharge and the need for 
restorative dental care are cumulative of statements made at the 
time of the last final denial in September 2001.  

It should also be remembered that the term "service trauma" does 
not include the intended effects of therapy or restorative dental 
care and treatment provided during a Veteran's military service 
(see 38 C.F.R. § 3.306(b)(1) (2010); VAOGCPREC 5-97), and that 
absent a demonstration of dental trauma, service connection may 
be considered solely for the purpose of determining entitlement 
to VA dental examinations or outpatient dental treatment.  
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Moreover, with 
respect to both claims, 38 C.F.R. § 3.306(b)(1) (2010) 
specifically provides that service connection is not warranted 
for the usual effects of an ameliorative procedure, unless the 
"disease or injury" was otherwise aggravated by service.

Therefore, the Board finds that it has no alternative but to 
conclude that the additional evidence received in this case as to 
the claims for service connection for ruptured breast implants 
and a dental disorder does not relate to an unestablished fact 
necessary to substantiate the claims and thus is not material.  
It is also not material because it is essentially redundant of 
assertions maintained at the time of the previous final denial in 
September 2001, and does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2010).  


III.  Entitlement to Service Connection for a Thyroid Cancer

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

When a veteran served 90 days or more during a period of war and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that her thyroid cancer had its onset during 
active service.  More specifically, she asserts that she 
complained about throat discomfort on numerous occasions while 
stationed in Naples, Italy, but was told it was mucus running 
down her throat.  The Veteran also reports seeking medical 
treatment shortly after her discharge from service at the VA 
Medical Center (VAMC) in Washington, DC due to what she described 
as tugging, discomfort and pinching on the right lower side of 
her throat.  She indicates that she was sent home on multiple 
occasions without any testing even when her right thyroid seemed 
a little larger than her left.  The Veteran asserts that she 
discontinued VA treatment and sought private treatment, after 
which she was found to have a tumor and thyroid cancer.  She 
testified that after a biopsy of her thyroid was performed by her 
private doctor, she was told that the cancer had been brewing for 
many years.  The Veteran further testified that the doctor had to 
remove her entire thyroid and told her that had the cancer been 
caught earlier, he might have been able to save some of her 
gland.  See August 2003 statement in support of claim; notice of 
disagreement (NOD) received in April 2004; January 2005 VA Form 
9; August 2007 hearing transcript.

The Veteran's service treatment records reveal that when she was 
examined, her neck was supple without nodes and her thyroid had 
no nodules or masses.  See April 1994 health record; December 
1998 health and outpatient records.  At the time of her 
separation from service, the Veteran also denied thyroid trouble 
or goiter, there were no notations related to any thyroid 
problems, and a clinical evaluation of her endocrine system was 
normal.  See January 1999 reports of medical examination and 
history.

However, VA treatment records indicate that in May 2000, the 
Veteran complained of a knot on the right side of her neck that 
had been there for six months, dryness in her throat, and neck 
pain when she awoke from sleep, and while examination of her neck 
revealed no abnormalities, the examiner reported that the thyroid 
nodules would be the most likely abnormality in a woman this age 
but that she did not feel any.  See clinic progress note.  The 
Veteran then put the examiner's finger on the "knot" which was 
the side of a ring of cartilage.  Immediately subsequent 
examinations of the Veteran's neck revealed no discrete masses, 
nodes, lesions or edema (See e.g., July 2000 otolaryngology note; 
November 2000 dental oral and maxillofacial surgery (OMFS) 
extraction note); however, in August 2001, a small nodule was 
felt on the right lobe of the thyroid and an ultrasound was 
ordered.  See Homestead Community Based Outpatient Clinic (CBOC) 
primary care note.  In pertinent part, the thyroid/parathyroid 
ultrasound report noted that the right hemi-thyroid was normal in 
size and showed a hypoechoic lesion in the mid portion measuring 
1.3 centimeters in diameter; the impression indicated that it did 
not look like a cyst and that it was a solid lesion.  See August 
2001 ultrasound/nuclear medicine report.  In October 2001, the 
Veteran further reported that she had noticed the right nodule 18 
months before and that she had a bothersome sensation (not pain) 
over the prior six months.  Physical examination revealed a 
supple, right thyroid nodule one by one centimeters and a small 
submandibular lymph node (LN) that was mobile and non-tender.  
The Veteran was assessed with thyroid nodule with borderline low 
thyroid-secreting hormone (TSH) (even though patient is 
clinically euthyroid).  The examining physician indicated that he 
would get a thyroid scan to assess if the nodule was warm and may 
get fine needle aspiration (FNA) for cytology and repeat TSH 
today.  See Miami VAMC endocrinology general note.  

The private post-service medical evidence indicates that the 
Veteran was assessed with a questionable neck mass in January 
2002 when she complained of a sore throat and indicated that she 
had a lump on her throat.  The Veteran reported noticing the lump 
a year prior when she was in the military.  A computerized 
tomography (CT) scan of the Veteran's neck was subsequently 
conducted, which in pertinent part contained an impression of 
small nodules, inferior pole, right thyroid gland.  A thyroid 
sonogram in April 2002 contained an impression of dominant nodule 
within the lower pole of the right lobe seen with associated 
calcifications that may be psammomatous; while this type of 
calcification was suggestive of a papillary tumor, the patient 
was status post-benign biopsy of the nodule.  A millimetric 
nodule was also suggested with the left lobe and it was noted 
that thyroid scintigraphy may be helpful for complete evaluation 
for function of the nodule and thyroid gland relevant to the 
gland size, which was at the upper limits for normal.  The 
Veteran was subsequently found to have papillary cancer in the 
right thyroid lobe.  She underwent a total thyroidectomy in 
August 2002.  In December 2002, it was noted that the tumor had 
extended to the inferior section margin and into extrathyroidal 
tissue.  The Veteran thereafter underwent a right cervical lymph 
node biopsy (excisional biopsy) in April 2003 due to metastasis.  
See records from Dr. Marraccini.

In October 2009, a VA examiner reviewed the Veteran's claims file 
and initially noted that her service treatment records were 
silent for any symptomatology related to thyroid pathology, and 
that there was no record of treatment or diagnosis while in 
service related to the thyroid.  However, the examiner went on to 
note that the Veteran began to report a "knot" in her throat 
with weight loss as early as May 2000, and that a lesion was 
thereafter discovered in October 2001.  Therefore, the examiner 
concluded that it was at least as likely as not that the 
Veteran's thyroid cancer had its onset within one year of the 
Veteran's discharge from service.  The examiner further commented 
that the Veteran described a subjective knot within a year of 
discharge and there turned out to be a cancerous lesion in the 
same location.  

The Board has considered the evidence relevant to this claim, and 
first notes that as a result of her thyroid cancer, the Veteran 
underwent a thyroidectomy in 2002.  Consequently, the Veteran has 
clearly met the initial threshold requirement of the existence of 
current disability.  

The Board also notes that while the October 2009 VA examiner did 
not provide a detailed rationale for her conclusion that the 
Veteran's thyroid cancer most likely had its onset during the 
year following the Veteran's discharge from service, she 
accurately noted that records in May 2000 documented the 
Veteran's report of the development of a "knot" in her throat 
(the record also further notes the Veteran's report that the knot 
developed six months earlier), and that the Veteran's subjective 
report of a knot within one year of discharge turned out to be a 
cancerous lesion in the same location.  Therefore, the Board 
finds that the October 2009 VA examiner's opinion is both 
competent and credible, and thus, entitled to some evidentiary 
weight.  There is also no medical opinion evidence contradicting 
the October 2009 opinion.  

Accordingly, because the evidence reflects contemporaneous 
records supporting the development of a cancerous lesion within 
one year of service, which ultimately led to a thyroidectomy in 
2002, with one opinion in favor of service connection and no 
opinion against the claim, the Board will give the Veteran the 
benefit of the doubt, and find that the Veteran's thyroid cancer 
had its onset within one year of the Veteran's discharge from 
service.  38 C.F.R. §§ 3.307, 3.309 (2010).  Accordingly, the 
Board finds that the evidence supports entitlement to service 
connection for the Veteran's thyroid cancer.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
ruptured breast implants is denied.

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
dental disorder is denied.

Entitlement to service connection for thyroid cancer is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


